Title: To Thomas Jefferson from Robert Purviance, 10 March 1806
From: Purviance, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore c. March 10 1806
                        
                        I have had the honor to receive your Letter of the 8 Instant, and am extremely sorry that Capt. Clements “had not delivred the Box agreeably” to his receipt,
                        I have always considered him as a carefull man, and I hope, the Box is still safe, and will be delivered on his
                            arrival at Georgetown & Alexandria, for which Districts it appears he cleared out on
                            the 8 Inst.
                        I suppose he did not go to Georgetown the last trip, and thus he
                            must have Lodged the Box with some Freind at Alixandria until his return. 
                  I have the honor to be with great respect Sir
                            Your Most Obed. Servant
                        
                            R Purviance
                            
                        
                    